 

 

TherapeuticsMD, Inc. 10-K [txmd-10k_123118.htm]

 

Exhibit 10.20

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

EXECUTION VERSION

SOFTGEL COMMERCIAL SUPPLY AGREEMENT

(Estradiol and Progesterone softgel capsules)

 

This Softgel Commercial Supply Agreement (“Agreement”) is made as of this 24th
day of June, 2016 (“Effective Date”), by and between TherapeuticsMD, Inc., a
Nevada corporation, with a place of business at 6800 Broken Sound Parkway NW,
Third Floor, Boca Raton, Florida 33487 (“Client”), and Catalent Pharma
Solutions, LLC, a Delaware limited liability company, having a place of business
at 14 Schoolhouse Road, Somerset, New Jersey 08873 (“Catalent”).

RECITALS

A.                 Client is a company that develops, markets and sells
pharmaceutical products;

B.                  Catalent is a leading provider of advanced technologies, and
development, manufacturing and packaging services for pharmaceutical,
biotechnology and consumer healthcare companies;

C.                  Client and Catalent have entered into the Master Development
and Clinical Supply Agreement dated as of December 4, 2015 and amended on April
20, 2016 (as amended, the “Development Agreement”); and

D.                 Client desires to engage Catalent to provide certain services
to Client in connection with the processing of Client’s Product, and Catalent
desires to provide such services, all pursuant to the terms and conditions set
forth in this Agreement.

THEREFORE, in consideration of the mutual covenants, terms and conditions set
forth below, the parties agree as follows:

ARTICLE 1

DEFINITIONS

The following terms have the following meanings in this Agreement:

1.1               “Acknowledgement” has the meaning set forth in Section 4.3.

1.2               “Affiliate(s)” means, with respect to Client or any third
party, any corporation, firm, partnership or other entity that controls, is
controlled by or is under common control with such entity; and with respect to
Catalent, Catalent Pharma Solutions, Inc. and any corporation, firm, partnership
or other entity controlled by it. For the purposes of this definition, “control”
means the ownership of at least 50% of the voting share capital of an entity or
any other comparable equity or ownership interest or possession of the right to
control the management and policies of such entity.

 

 

 

1.3               “Agreement” has the meaning set forth in the introductory
paragraph, and includes all its Attachments and other appendices agreed to by
the parties (all of which are incorporated herein by reference) and any
amendments to any of the foregoing made as provided herein or therein.

1.4               “API” means the generic compounds Estradiol and Progesterone,
as further described in the Specifications that have been released by Client and
provided to Catalent, along with a certificate of analysis, as provided in this
Agreement.

1.5               “Applicable Laws” means, with respect to Client, all laws,
ordinances, rules and regulations of each jurisdiction in which API or Product
is produced, marketed, distributed, used or sold; and with respect to Catalent,
all laws, treaties, or ordinances, rules, regulations, cGMP, guidances,
interpretations, authorizations, judgments, directives, injunctions, or orders
of any court of any international, national, regional, local, or other
governmental body, agency, authority, or court, or arbitrator, that has
jurisdiction over the location where Catalent performs services under this
Agreement (and applicable cGMP), including, but not limited to, the Federal
Food, Drug and Cosmetic Act and Good Laboratory Practices, in each of the
foregoing cases as in effect from time-to-time.

1.6               “Batch” means a defined quantity of Product that has been or
is being Processed in accordance with the Specifications.

1.7               “Catalent” has the meaning set forth in the introductory
paragraph, or any successor or permitted assign. Catalent shall have the right
to cause any of its Affiliates, upon prior written notice to and approval from
Client, to perform any of its obligations hereunder, and Client upon its prior
approval of the use of the Affiliate, shall accept such performance as if it
were performance by Catalent, but Catalent shall remain jointly and severally
liable for the performance by any of its Affiliates under this Agreement.

1.8               “Catalent Defective Processing” has the meaning set forth in
Section 5.2.

1.9               “Catalent Indemnitees” has the meaning set forth in Section
13.2.

1.10           “Catalent IP” has the meaning set forth in the Development
Agreement.

1.11           “cGMP” means current Good Manufacturing Practices promulgated by
the Regulatory Authorities in the jurisdictions included in Applicable Laws (as
applicable to Client and Catalent respectively). In the United States, this
includes 21 C.F.R. Parts 210 and 211, as amended together with pertinent
guidelines and guidance documents; in the European Union, this includes
2003/94/EEC Directive (as supplemented by Volume 4 of EudraLex published by the
European Commission), as amended, if and as implemented in the relevant
constituent country, together with pertinent guidelines and guidance documents,
in Japan (this includes the guidelines of good manufacturing control and quality
control based on the requirements of the Pharmaceutical Affairs law of Japan as
implemented in April of 2005), and in Canada (including the Food and Drugs Act,
pertinent rules and regulations promulgated by Health Canada including Part C,
Division 2 of the Food and Drugs Regulations and the Good Manufacturing
Practices (GMP) Guidelines – 2009 Edition, Version 2).

  2  

 

 

1.12           “Client” has the meaning set forth in the introductory paragraph,
or any successor or permitted assign.

1.13           “Client Indemnitees” has the meaning set forth in Section 13.1.

1.14           “Client IP” has the meaning set forth in the Development
Agreement.

1.15           “Client-supplied Materials” means any materials to be supplied by
or on behalf of Client to Catalent for Processing, as provided in Attachment A,
including API and reference standards.

1.16           “Commencement Date” means the date of first commercial sale by
Client following approval by a Regulatory Authority of Catalent as a
manufacturer of the Product. Client shall notify Catalent in writing promptly
following such first commercial sale.

1.17           “Confidential Information” has the meaning set forth in Section
10.1.

1.18           “Contract Year” means each consecutive 12 month period beginning
on the Commencement Date or anniversary thereof, as applicable.

1.19           “Defective Product” has the meaning set forth in Section 5.2.

1.20           “Development Agreement” has the meaning set forth in Recital C.

1.21           “Development Batch” has the meaning set forth in the Development
Agreement.

1.22           “Discloser” has the meaning set forth in Section 10.1.

1.23           “Effective Date” has the meaning set forth in the introductory
paragraph.

1.24           “Exception Notice” has the meaning set forth in Section 5.2.

1.25           “Facility” means Catalent’s facility located in St. Petersburg,
Florida or Morrisville, North Carolina; or such other facility as agreed by the
parties in writing.

1.26           “Firm Commitment” has the meaning set forth in Section 4.2.

1.27           “Generic Product” has the meaning set forth in Section 11.5.

1.28           “Invention” has the meaning set forth in Article 11.

1.29           “Losses” has the meaning set forth in Section 13.1.

  3  

 

 

1.30           “Marks” means trademarks, trade names, service marks, logos and
symbols.

1.31           “Minimum Requirement” has the meaning set forth in Section 4.1.

1.32           “Process” or “Processing” means the compounding, filling,
encapsulating, producing, testing and bulk packaging (but not secondary or
retail packaging) of Client-supplied Materials and Raw Materials into Product by
Catalent, in accordance with the Specifications and under the terms of this
Agreement.

1.33           “Processing Date” means the day on which the first step of
physical Processing is scheduled to occur, as identified in an Acknowledgement.

1.34           “Process Know-How” means all know-how provided by Client to
Catalent and, subject to the exclusions in the next sentence, certain know-how
to the extent it relates to the processing, manufacture, quality control,
formulation, filling, finishing, testing and packaging of a Product, whether in
bulk or final form, and regardless of container, including, without limitation,
analytical tests methods for in-process and final Product, copies of
manufacturing records, formulation recipes, designs and drawings (limited to ink
print design, and capsule color, shape, and design), and formulae, used in the
delivery of Processing for a Product to the extent it is in the possession, or
under the control, of Catalent, its Affiliates and their respective
subcontractors; “Process Know-How” does not include any of the following: (i)
Catalent IP, and (ii) the proprietary process information contained in the drug
master file, including without limitation, the gelatin master batch record, the
gelatin conversion section of the master batch record, the encapsulation set up
page, and processing aids (lubricants and wash solution).

1.35           “Process Know-How Transfer” means the commercially reasonable
efforts of the parties undertaken pursuant to the Process Know-How Transfer Plan
to transfer copies of all Process Know-How (together with relevant books and
records) and the “Standards” (defined below) in Catalent’s possession, to Client
as set forth in greater detail in the Process Know-How Transfer Plan. Catalent
shall only be obligated to use its commercially reasonable efforts in the
implementation of the Process Know-How Transfer Plan, and in no case shall
Catalent personnel visit the site of Client or any third party manufacturer of
softgels, as the case may be. For the avoidance of doubt, the foregoing
prohibition shall not be construed as a basis for Catalent refusing to assist in
the transfer of analytical methods to an independent laboratory, including a
visit by Catalent personnel to such site to assist in method transfer, if, and
only as, reasonably necessary, and at Client’s cost and expense. As used herein
“Standards” means data, information, or samples of validated or Catalent
manufactured or partially manufactured Product or other indicia measured at
various points during Processing, to the extent Catalent possesses such data,
information, or samples. “Standards” does not include any of the following: (i)
Catalent IP, and (ii) the proprietary process information contained in the drug
master file, including without limitation, the gelatin master batch record, the
gelatin conversion section of the master batch record, the encapsulation set up
page, and processing aids (lubricants and wash solution).

  4  

 

 

1.36           “Process Know-How Transfer Plan” means that plan addressing
orderly Process Know-How Transfer, to be prepared in writing and reasonably
agreed to by the parties within the sixty (60) day period following notice from
Client to Catalent of its intention to commence Process Know-How Transfer.

1.37           “Product” means the bulk pharmaceutical product containing the
API, as more specifically described in the Specifications.

1.38           “Product Maintenance Services” has the meaning set forth in
Section 2.2.

1.39           “Purchase Order” has the meaning set forth in Section 4.3.

1.40           “Quality Agreement” has the meaning set forth in Section 9.6.

1.41           “Raw Materials” means all raw materials, supplies, components and
packaging necessary to manufacture and ship Product in accordance with the
Specifications, but excluding Client-supplied Materials.

1.42           “Recall” has the meaning set forth in Section 9.5.

1.43           “Recipient” has the meaning set forth in Section 10.1.

1.44           “Regulatory Approval” means any approvals, permits, product
and/or establishment licenses, registrations or authorizations, including
approvals pursuant to U.S. Investigational New Drug Applications, New Drug
Applications and Abbreviated New Drug Applications, as applicable, of any
Regulatory Authorities that are necessary or advisable in connection with the
development, manufacture, testing, use, storage, exportation, importation,
transport, promotion, marketing, distribution or sale of API or Product in the
Territory.

1.45           “Regulatory Authority” means the international, federal, state or
local governmental or regulatory bodies, agencies, departments, bureaus, courts
or other entities in the Territory that are responsible for (A) the regulation
(including pricing) of any aspect of pharmaceutical or medicinal products
intended for human use including, but not limited to, their manufacture,
handling and storage, or (B) health, safety or environmental matters generally.
In the United States, this includes the United States Food and Drug
Administration.

1.46           “Representatives” of an entity mean such entity’s duly-authorized
officers, directors, employees, agents, accountants, attorneys or other
professional advisors.

1.47           “Review Period” has the meaning set forth in Section 5.2.

1.48           “Rolling Forecast” has the meaning set forth in Section 4.2.

1.49           “Sample” has the meaning set forth in Section 5.1.

  5  

 

 

1.50           “Softgel Technology” means Catalent’s proprietary technology,
whether or not patented or patentable, for the manufacture of softgels for
various uses, including the oral administration of pharmaceutically active
ingredients (including health and nutritional substances). The Softgel
Technology includes proprietary know how relating to (A) the development of fill
and shell formulations, (B) the design and use of the encapsulation process to
enhance stability, solubility, bioavailability and manufacturability of active
ingredient chemical entities in softgels, (C) the selection and preparation of
solvents, vehicles, excipients, surfactants, stabilizers, gelatin and gelatin
substitutes, plasticizers and other components of the liquid fill and the shell
and (D) certain encapsulation, drying and related manufacturing techniques and
machinery for making experimental, clinical, or commercial quantities of
softgels. For clarity, Softgel Technology does not encompass any technology or
information provided by Client to Catalent, including, but not limited to, the
formulation of the Product.

1.51           “Specifications” means the procedures, requirements, standards,
quality control testing and other data and the scope of services as set forth in
Attachment A, as modified from time to time in accordance with Article 8.

1.52           “Term” has the meaning set forth in Section 16.1.

1.53           “Territory” means the United States of America, and any other
country that the parties agree in writing to add to this definition of Territory
in an amendment to this Agreement, except shall not include countries that are
targeted by the comprehensive sanctions, restrictions or embargoes administered
by the United Nations, European Union, United Kingdom, or the United States.
Catalent shall not be obliged to Process Products for sale in any of such
countries if it is prevented from doing so, or would be required to obtain or
apply for special permission to do so, due to any restrictions (such as
embargoes) imposed on it by any governmental authorities, including without
limitation, those imposed by the U.S. Office of Foreign Asset Control.

1.54           “Unit Pricing” has the meaning set forth in Section 7.1(A).

1.55           “Vendor” has the meaning set forth in Section 3.2(B).

ARTICLE 2

PROCESSING & RELATED SERVICES

2.1               Supply and Purchase of Product. Catalent shall Process Product
in accordance with the Specifications, Applicable Laws and the terms and
conditions of this Agreement.

2.2               Product Maintenance Services. Client will receive the
following product maintenance services (the “Product Maintenance Services”): one
annual audit (as further described in Section 9.5); regulatory audits (as
further described in Section 9.4); one annual Product review (within the meaning
of 21 CFR § 221.180); drug master file updates for the Territory, if applicable;
access to document library over and above the Quality Agreement, including
additional copies of Batch paperwork or other Batch documentation; assistance in
preparing Regulatory Approvals; Product document and sample storage relating to
cGMP requirements; vendor re-qualification; and maintenance, updates and storage
of master batch records and audit reports. For avoidance of doubt, the following
services and items are not included in Product Maintenance Services: technology
transfer; analytical work; stability; and process rework.

  6  

 

 

2.3               Other Related Services. Catalent shall provide such
Product-related services, other than Processing or Product Maintenance Services,
as agreed to in writing by the parties from time to time. Such writing shall
include the scope and fees for any such services and be appended to this
Agreement. The terms and conditions of this Agreement shall govern and apply to
such services.

2.4               Validation Services. Catalent shall Process validation Batches
and perform validation services at prices to be agreed in writing between the
parties.

ARTICLE 3

MATERIALS

3.1               Client-supplied Materials.

A.                 Client shall supply to Catalent for Processing, at Client’s
cost, all Client-supplied Materials, in quantities sufficient to meet Client’s
requirements for Product. Client shall deliver such items and associated
certificates of analysis to the Facility no later than 60 days (but not earlier
than 90 days, unless agreed to by the Parties or accepted by Catalent) before
the Processing Date. Client’s failure to fulfill the foregoing obligations in
this Section 3.1 shall not by itself give rise to a cause of action in Catalent
or a right by it to terminate this Agreement. Client shall be responsible at its
expense for securing any necessary DEA, export or import, similar clearances,
permits or certifications required in respect of such supply. Catalent shall use
such items solely for Processing. Prior to delivery of any such items, Client
shall provide to Catalent a copy of all associated material safety data sheets,
safe handling instructions and health and environmental information and any
Regulatory certifications or authorizations that may be required under
Applicable Laws relating to the API and Product, and shall promptly provide any
updates thereto.

B.                  Following receipt of Client-supplied Materials, Catalent
shall inspect such items employing such measures as are set forth in the
Specifications. Catalent will receive, handle, store and use all Client-supplied
Materials in compliance with all Applicable Laws and labeled storage
requirements, or lacking labeled storage requirement, the written instructions
of Client, as agreed to by Catalent, such agreement not to be unreasonably
withheld. Unless otherwise expressly required by the Specifications, Catalent
shall have no obligation to test such items to confirm that they meet the
associated specifications or certificate of analysis or otherwise; but in the
event that Catalent detects a nonconformity with Specifications, Catalent shall
give Client prompt notice of such nonconformity. Catalent shall not be liable
for any defects in Client-supplied Materials, or in Product resulting from
defective Client-supplied Materials, unless Catalent failed to properly perform
the foregoing obligations. Catalent shall follow Client’s reasonable written
instructions in respect of return or disposal of defective Client-supplied
Materials, at Client’s cost.

  7  

 

 

C.                  Client shall retain title to Client-supplied Materials at
all times and shall bear the risk of loss thereof, except for losses to the
extent due to the negligent acts or omissions of Catalent or Catalent’s failure
to follow storage and handling requirements or mutually agreed to written
instructions of Client, in each case, subject to Article 14.

3.2               Raw Materials.

A.                 Catalent shall be responsible for procuring, inspecting and
releasing adequate Raw Materials as necessary to meet the Firm Commitment,
unless otherwise agreed to by the parties in writing. Catalent shall not be
liable for any delay in delivery of Product if (i) Catalent is unable to obtain,
in a timely manner, a particular Raw Material necessary for Processing and (ii)
Catalent placed orders for such Raw Materials promptly following receipt of
Client’s Firm Commitment. In the event that any Raw Material becomes subject to
purchase lead time beyond the Firm Commitment time frame, the parties will
negotiate in good faith an appropriate amendment to this Agreement, including
Section 4.2.

B.                  In certain instances, Client may require a specific
supplier, manufacturer or vendor (“Vendor”) to be used for Raw Material. In such
an event occurring after the Effective Date, (i) such Vendor will be identified
in the Specifications and (ii) the Raw Materials from such Vendor shall be
deemed Client-supplied Materials for purposes of this Agreement. If the cost of
the Raw Material from any such Vendor is greater than Catalent’s costs for the
same raw material of equal quality from other vendors, Catalent shall add the
difference between Catalent’s cost of the Raw Material and the Vendor’s cost of
the Raw Material to the Unit Pricing. Client will be responsible for all costs
associated with qualification of any Vendor specifically required to be used
upon written instruction from Client, which Vendor has not been previously
qualified by Catalent.

C.                  In the event of (i) a Specification change for any reason,
(ii) obsolescence of any Raw Material or (iii) termination or expiration of this
Agreement, Client shall bear the cost of any unused Raw Materials (including
packaging), so long as Catalent purchased such Raw Materials in quantities
consistent with Client’s most recent Firm Commitment and the vendor’s minimum
purchase obligations. Such Raw Material shall be the property of Client upon
payment therefor.

3.3               Artwork and Labeling. Client shall provide or approve, prior
to the procurement of applicable Raw Material, all artwork, advertising and
labeling information necessary for Processing, if any. Such artwork, advertising
and labeling information is and shall remain the exclusive property of Client,
and Client shall be solely responsible for the content thereof. Such artwork,
advertising and labeling information or any reproduction thereof may not be used
by Catalent in any manner other than performing its obligations hereunder.

ARTICLE 4

MINIMUM COMMITMENT, PURCHASE ORDERS & FORECASTS

4.1               Minimum Requirement. During each Contract Year, Client shall
purchase the minimum number of units of Product set forth on Attachment B
(“Minimum Requirement”). If Client does not purchase such Minimum Requirement
during any Contract Year, then within [***] days after the end of such Contract
Year, Client shall pay Catalent [***] of difference between (A) the total amount
Client would have paid to Catalent if the Minimum Requirement had been fulfilled
for the Product and (B) the sum of all purchases of Product from Catalent during
such Contract Year. For the avoidance of doubt, validation Batches which are
commercialized by Client shall count towards satisfaction of the Minimum
Requirement in the first Contract Year.

  8  

 

 

4.2               Forecast. On or before the [***] of each calendar month,
beginning at least [***] prior to the anticipated Commencement Date, Client
shall furnish to Catalent a written [***] rolling forecast of the quantities of
Product that Client intends to order from Catalent during such period (“Rolling
Forecast”); provided, that the quantities forecasted to be purchased in any
rolling [***] period commencing on the [***] of the Commencement Date shall not
be less than [***] of the Minimum Requirement for the relevant Contract Year.
The first [***] of each such Rolling Forecast shall constitute a binding order
for the quantities of Product specified therein (“Firm Commitment”) and the
following [***] of the Rolling Forecast shall be non-binding, good faith
estimates.

4.3               Purchase Orders.

A.                 From time to time as provided in this Section 4.3(A), Client
shall submit to Catalent a binding, non-cancelable purchase order for Product
specifying the number of Batches to be Processed, the Batch size (to the extent
the Specifications permit Batches of different sizes) and the requested delivery
date for each Batch (“Purchase Order”); provided, that no Purchase Order may be
for less than [***]. Concurrently with the submission of each Rolling Forecast,
Client shall submit a Purchase Order for the Firm Commitment. Purchase Orders
for quantities of Product in excess of the Firm Commitment shall be submitted by
Client at least [***] days in advance of the delivery date requested in the
Purchase Order.

B.                  Promptly following receipt of a Purchase Order, Catalent
shall issue a written acknowledgement (“Acknowledgement”) that it accepts or
rejects such Purchase Order. Each acceptance Acknowledgement shall either
confirm the delivery date set forth in the Purchase Order or set forth a
reasonable alternative delivery date, and shall include the Processing Date.
Catalent may reject any Purchase Order in excess of the Firm Commitment or
otherwise not given in accordance with this Agreement; provided, however,
Catalent shall accept any Purchase Order that meets the requirements of this
Agreement if Client is not in arrears in paying amounts due and payable under
this Agreement.

C.                  Notwithstanding Section 4.3(B), Catalent shall use
commercially reasonable efforts to supply Client with quantities of Product
which are up to [***] in excess of the quantities specified in the Firm
Commitment, subject to Catalent’s other supply commitments and manufacturing,
packaging and equipment capacity.

D.                 In the event of a conflict between the terms of any Purchase
Order or Acknowledgement and this Agreement, the terms of this Agreement shall
control.

  9  

 

 

4.4               Catalent’s Cancellation of Purchase Orders. Notwithstanding
Section 4.5, Catalent reserves the right to cancel all, or any part of, a
Purchase Order upon written notice to Client, and Catalent shall have no further
obligations or liability with respect to such Purchase Order, if Client refuses
or fails to timely supply conforming Client-supplied Materials in accordance
with Section 3.1. Any such cancellation of Purchase Orders shall not constitute
a breach of this Agreement by Catalent nor shall it absolve Client of its
obligation in respect of the Minimum Requirement. Catalent shall use reasonable
efforts to re-schedule Processing reflected on such Purchase Order promptly
after conforming Client-supplied Materials are delivered to Catalent.

4.5               Client’s Modification or Cancellation of Purchase Orders.

A.                 Client may modify the delivery date or quantity of Product in
a Purchase Order only by submitting a written change order to Catalent at least
[***] business days in advance of the earliest Processing Date covered by such
change order. Such change order shall be effective and binding against Catalent
only upon the written approval of Catalent, and notwithstanding the foregoing,
Client shall remain responsible for the Firm Commitment.

B.                  Notwithstanding any amounts due to Catalent under Section
4.4 or Section 4.1, if Client fails to place Purchase Orders sufficient to
satisfy the Firm Commitment, Client shall pay to Catalent the Unit Pricing for
all Units that would have been Processed if Client has placed Purchase Orders
sufficient to satisfy the Firm Commitment and Catalent shall Process and deliver
such quantity of Product as if Purchase Orders sufficient to satisfy the Firm
Commitment had been placed.

C.                  Neither changes to nor postponement of any Batch of Product,
nor the payment of the fees described in this Section 4.5, will reduce or in any
way effect Client’s Minimum Requirement obligations set forth in Section 4.1;
provided, however, any payment pursuant to this Section 4.5 shall be applied
towards the Minimum Requirement.

4.6               Unplanned Delay or Elimination of Processing. Catalent shall
use commercially reasonable efforts to meet the Purchase Orders, subject to the
terms and conditions of this Agreement. Catalent shall provide Client with as
much advance notice as practicable if Catalent determines that any Processing
will be delayed or eliminated for any reason. Any delay in Processing by
Catalent in excess of [***], but less than [***], days shall result in a
proportional reduction of the Minimum Requirement pertaining to the then-current
Contract Year, based on the actual number of days of delay until normal, orderly
Processing re-commences. Any delay in Processing subsisting for a continuous
period of [***] days, or the elimination of Processing representing in excess of
[***] of the Minimum Requirement for the Contract Year in which the relevant
Purchase Orders were submitted shall result in an elimination of the Minimum
Requirement for the balance of such Contract Year, so long as such delay or
elimination was not attributable to an act or omission of Client.

4.7               Observation of Processing. In addition to Client’s audit right
pursuant to Section 9.4, Client may send up to 2 Representatives to the Facility
to observe Processing for a maximum of 10 days per Contract Year (unless
otherwise agreed by Catalent in writing), upon at least 10 business days’ prior
notice, at reasonable times during regular business hours. The foregoing
limitations shall not apply to time spent by Client Representatives on site at
the Facility to participate in or witness research and development activities or
to witness Processing of validation Batches of Product. Such Representatives
shall abide by all Catalent safety rules and other applicable employee policies
and procedures, and Client shall be responsible for such compliance. Client
shall indemnify and hold harmless Catalent for any action, omission or other
activity of such Representatives while on Catalent’s premises. Client’s
Representatives who are not employees of Client shall be required to sign
Catalent’s standard visitor confidentiality agreement prior to being allowed
access to the Facility.

  10  

 

 

ARTICLE 5

TESTING; RELEASE

5.1               Batch Release. After Catalent completes Processing of a Batch,
Catalent shall also provide Client or its designee with Catalent’s certificate
of analysis and certificate of compliance for such Batch. Issuance of a
certificate of analysis and a certificate of compliance by Catalent constitutes
release of the Batch by Catalent to Client. Client shall be responsible for
final release of Product to the market.

5.2               Testing; Rejection. No later than [***] days after receipt of
the Batch (“Review Period”), Client or its designee shall notify Catalent
whether the Batch conforms to Specifications. Upon receipt of notice from Client
that a Batch meets Specifications, or upon failure of Client to respond by the
end of the Review Period, the Batch shall be deemed accepted by Client and
Client shall have no right to reject such Batch other than for defects which
existed at the time of delivery and were not discovered or discoverable in the
exercise of reasonable care (“Latent Defects”). For the avoidance of doubt, (i)
Batches failing to meet Specifications at the time of delivery due to Latent
Defects may be rejected, if at all, only upon notice to Catalent within [***]
days following the date on which such Latent Defect was discovered or should
have been discovered in the exercise of reasonable care and (ii) in no event may
Client reject Product after such Product’s expiration date. If Client or its
designee timely notifies Catalent in writing (an “Exception Notice”) that a
Batch does not conform to the Specifications or otherwise does not meet the
warranty set forth in Section 12.1(A), whether due to a Latent Defect or
otherwise (“Defective Product”), and provides a sample of the alleged Defective
Product, Catalent shall conduct an appropriate investigation in its discretion
to determine whether or not it agrees with Client that Product is Defective
Product and to determine the cause of any nonconformity. If Catalent agrees that
Product is Defective Product and determines that the cause of nonconformity is
attributable to Catalent’s failure to perform the Processing in accordance with
the Specifications (“Catalent Defective Processing”), then Section 5.4 shall
apply. For avoidance of doubt, where the cause of nonconformity cannot be
determined or assigned, it shall be deemed not Catalent Defective Processing.

5.3               Discrepant Results. If the parties disagree as to whether
Product is Defective Product and/or whether the cause of the nonconformity is
Catalent Defective Processing, and this is not resolved within 30 days of the
Exception Notice date, the parties shall cause a mutually acceptable independent
third party to review records, test data and to perform comparative tests and/or
analyses on samples of the alleged Defective Product and its components,
including Client-supplied Materials. The independent party’s results as to
whether or not Product is Defective Product and the cause of any nonconformity
shall be final and binding. Unless otherwise agreed to by the parties in
writing, the costs associated with such testing and review shall be borne by
Catalent if Product is Defective Product attributable to Catalent Defective
Processing, and by Client in all other circumstances. Client will be apprised in
writing of all Defective Product investigations executed by Catalent on Client’s
materials/products, including Product and Client-supplied Materials, as well as
final investigation outcome and conclusion(s).

  11  

 

 

5.4               Defective Processing. Catalent shall, at Client’s option,
either (A) replace at its cost another Batch of Product (as a replacement for
any Batch of Defective Product attributable to Catalent Defective Processing)
using Client-supplied Materials provided at Client’s cost or (B) credit any
payments made by Client for such Batch. THE OBLIGATION OF CATALENT TO REPLACE
CATALENT DEFECTIVE PROCESSING IN ACCORDANCE WITH THE SPECIFICATIONS OR CREDIT
PAYMENTS MADE BY CLIENT FOR DEFECTIVE PRODUCT ATTRIBUTABLE TO CATALENT DEFECTIVE
PROCESSING SHALL BE CLIENT’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT FOR
DEFECTIVE PRODUCT AND IS IN LIEU OF ANY OTHER WARRANTY, EXPRESS OR IMPLIED.

ARTICLE 6

DELIVERY

6.1               Delivery. Catalent shall deliver Product ExWorks (Incoterms
2010) at the Facility promptly following Catalent’s release of Product;
provided, however, Catalent shall be responsible for loading the Product on the
carrier’s vehicle using due care. Catalent shall segregate and store all Product
until tender of delivery. Title to Product shall transfer to Client upon such
delivery. Client shall qualify at least 2 carriers to ship Product and then
designate the priority of such qualified carriers to Catalent.

6.2               Storage Fees. If Client fails to take delivery of any Product
on any scheduled delivery date, Catalent shall store such Product until
otherwise instructed by Client and Client shall be invoiced on the first day of
each month following such scheduled delivery for reasonable administration and
storage costs ([***] per pallet per month). Client will have at least [***] days
after being notified that Product is released to take delivery, and Catalent
will provide reasonable notification of the scheduled dates when Product is
expected to be released. Such items shall be stored in compliance with
requirements set forth in the Specification, or if no such storage Specification
exists for such item, Catalent shall store such items using due care taking into
account the identity of such item.

6.3               Subcontracting. Catalent may utilize third parties to provide
any part of the Processing only with the prior written approval of Client,
provided that the foregoing will not apply to generally available goods and
services or to subcontracting to Catalent Affiliates. If Client approves a
subcontractor, then Catalent shall enter a written agreement with such
subcontractor that enables Catalent to comply with its obligations under this
Agreement and places such subcontractors under obligations of confidentiality,
non-use and intellectual property ownership no less burdensome than those set
forth herein and applicable to Catalent.  Catalent will oversee all services
performed by any subcontractor, and will be responsible for such services as if
such services were performed by Catalent. Catalent shall remain liable for the
performance of its subcontractors under this Agreement. The use of
subcontractors shall not relieve Catalent of any responsibility under this
Agreement.

  12  

 

 

ARTICLE 7

PAYMENTS

7.1 Fees. In consideration for Catalent performing services hereunder:

 

A.                 Client shall pay Catalent the unit pricing for Product set
forth on Attachment B (“Unit Pricing”). Catalent shall submit an invoice to
Client for such fees upon tender of delivery of Product as provided in Section
6.1.

B.                  Client shall pay Catalent the annual fees for Product
Maintenance Services set forth on Attachment B. Catalent shall submit an invoice
to Client for such fees upon the Effective Date and upon each anniversary of the
Effective Date during the Term.

C.                  Other Fees. Client shall pay Catalent for all other fees and
expenses of Catalent owing in accordance with the terms of this Agreement,
including pursuant to Sections 2.3, 4.1, 6.2 and 16.3. Catalent shall submit an
invoice to Client for such fees as and when appropriate.

7.2               Unit Pricing Increase. The Unit Pricing shall be adjusted on
an annual basis, effective on each July 1st (with the first price adjustment to
be effective on July 1, 2017), upon 60 days’ prior written notice from Catalent
to Client, to reflect increases in labor, utilities and overhead and shall be in
an amount equal to the change in the Producer Price Index (“PPI”),
"Pharmaceutical Preparation Manufacturing” (Series ID: PCU325412325412), not
seasonally adjusted, as published by the U.S. Department of Labor, Bureau of
Labor Statistics. The initial base period for comparison shall be the twelve
(12) month period ending on the date most closely preceding July 1, 2017, but
which allows enough time for Catalent to provide to Client the notice required
by this Section 7.2. In addition, price increases for raw materials, and
components shall be passed through to Client. For the avoidance of doubt, no
such annual increase shall exceed [***] in the aggregate for the PPI and raw
materials and component costs.

7.3               Payment Terms. Payment of all Catalent invoices shall be due
30 days after the date of invoice. No invoice shall be issued to Client for
Processing until the Batch so Processed has been delivered to Client pursuant to
Section 6.1. Client shall make payment in U.S. dollars, and otherwise as
directed in the applicable invoice. If any payment is not received by Catalent
by its due date, then Catalent may, in addition to any other remedies available
at equity or in law, charge interest on the outstanding sum from the due date
(both before and after any judgment) at 1.5% per month until paid in full (or,
if less, the maximum amount permitted by Applicable Laws).

  13  

 

 

7.4               Advance Payment. Notwithstanding any other provision of this
Agreement, if at any time Catalent reasonably determines that Client’s credit
has materially eroded as compared to its status as of the Effective Date, and
Client is in arrears in paying amounts due under this Agreement, Catalent may
require payment in advance before performing any further services or making any
further shipment of Product. If Client shall fail, within a reasonable time, to
make such payment in advance, or if Client shall fail to make any payment when
due, Catalent shall have the right, at its option, to suspend any further
performance hereunder until such default is corrected, without thereby releasing
Client from its obligations under this Agreement.

7.5               Taxes. All taxes, duties and other amounts assessed (excluding
tax based on net income and franchise taxes) on Client-supplied Materials,
services or Product prior to or upon provision or sale to Catalent or Client, as
the case may be, are the responsibility of Client, and Client shall reimburse
Catalent for all such taxes, duties or other expenses paid by Catalent or such
sums will be added to invoices directed at Client, where applicable.

7.6               Client and Third Party Expenses. Except as may be expressly
covered by Product Maintenance Service fees, Client shall be responsible for
100% of its own and all third-party expenses associated with the development,
Regulatory Approvals and commercialization of Product, including regulatory
filings and post-approval marketing studies. The preceding sentence shall not be
construed in derogation of Catalent’s obligations pursuant to Section 9.2
herein.

7.7               Development Batches. Development Batches produced after the
Effective Date shall be deemed to have been produced under the Development
Agreement. Client will be responsible for the cost of such Development Batches,
including those necessary to support the validation portion of Client’s
submissions for Regulatory Approvals, which fail to meet the Specifications as
set forth in Section 4.1 of the Development Agreement. Catalent and Client shall
cooperate in good faith to resolve any problems causing the out-of-Specification
Batch.

ARTICLE 8

CHANGES TO SPECIFICATIONS

8.1       All Specifications and any changes thereto agreed to by the parties
from time to time shall be in writing, dated and signed by the parties. No
change in the Specifications shall be implemented by Catalent, whether requested
by Client or requested or required by any Regulatory Authority, until the
parties have agreed in writing to such change, the implementation date of such
change, and any increase or decrease in costs, expenses or fees associated with
such change (including any change to Unit Pricing). Catalent shall respond
promptly to any request made by Client for a change in the Specifications, and
both parties shall use commercially reasonable, good faith efforts to agree to
the terms of such change in a timely manner. As soon as possible after a request
is made for any change in Specifications, Catalent shall notify Client of the
costs associated with such change and shall provide such supporting
documentation as Client may reasonably require. Client shall pay all costs
associated with such agreed upon changes. If there is a conflict between the
terms of this Agreement and the terms of the Specifications, this Agreement
shall control. Catalent reserves the right to postpone effecting changes to the
Specifications until such time as the parties agree to and execute the required
written amendment.

  14  

 

 

ARTICLE 9

RECORDS; REGULATORY MATTERS

9.1               Recordkeeping. Catalent shall maintain complete and accurate
Batch, laboratory data, reports and other technical records relating to
Processing in accordance with Catalent standard operating procedures. Such
information shall be maintained for a period of at least 2 years from the
relevant finished Product expiration date or longer if required under Applicable
Laws or the Quality Agreement. Catalent will retain samples required by cGMP and
such samples shall be stored at the Facility pursuant to Catalent’s standard
operating procedures. Prior to the destruction of any such Product specific
items, Catalent shall notify Client of the impending destruction and provide
Client a reasonable opportunity to receive any or all such items.

9.2               Regulatory Compliance. Catalent shall obtain and maintain, at
its cost and expense, all permits and licenses with respect to general Facility
operations required by any Regulatory Authority in the jurisdiction in which
Catalent Processes Product. Client shall obtain and maintain, at its cost and
expense, all other Regulatory Approvals, authorizations and certificates,
including those necessary for Catalent to commence Processing. Client shall
reimburse Catalent for any payments Catalent is required to make to any
Regulatory Authority pursuant to Applicable Laws resulting from Catalent’s
formulation, development, manufacturing, processing, filling, packaging, storing
or testing of Client’s Product or Client-supplied Materials at the Facility
(including without limitation any payments or fees Catalent is required to make
pursuant to the Generic Drug User Fee Amendments of 2012 (“GDUFA”) and pursuant
to Applicable Laws similar to GDUFA; provided, however, that on a Facility by
Facility basis, in the event Catalent’s Facility is referenced in a third
party(ies) regulatory filing, the pertinent fee shall be apportioned and reduced
accordingly between the third party(ies) and Client for each year thereafter
(e.g., in the event that Catalent is required to pay such fee as a result of
Client and a single third party, Client shall only be obligated to reimburse
Catalent for [***] of such fee payment). Catalent and Client hereby acknowledge
that as of the Effective Date, GDUFA does not apply to the Product or its
Processing. Upon reasonable written request, Client shall provide Catalent with
a copy of applicable Regulatory Approvals required to distribute, market and
sell Product in the Territory. If Client is unable to provide such information,
Catalent shall have no obligation to deliver Product to Client, notwithstanding
anything to the contrary in this Agreement. During the Term, Catalent will
assist Client with all regulatory matters relating to Processing and review the
Common Technical Document pertaining to the Product and make such corrections as
are necessary to accurately reflect the Product, in each case at Client’s
request and reasonable expense; provided, however, Catalent shall review and
correct such documents as they relate to Catalent activities at no charge to
Client. In addition, Catalent will maintain at Catalent’s expense, the relevant
Drug Master File, including any updates thereto, and shall provide a letter
authorizing Client to reference Catalent Drug Master Files on file with the FDA
and other regulatory authorities in connection with the pursuit of Regulatory
Approval for the Product. The parties intend and commit to cooperate to allow
each party to satisfy its obligations under Applicable Laws relating to
Processing under this Agreement.

  15  

 

 

9.3 Regulatory Communications.

 

A.                 Each party may communicate with any governmental agency,
including, but not limited to, governmental agencies responsible for granting
regulatory approval for the Products, regarding such Products if in the opinion
of that party’s counsel, such communication is necessary to comply with the
terms of this Agreement or the requirements of any Applicable Law; provided,
however, that unless in the reasonable opinion of its counsel there is a legal
prohibition against doing so, such party will permit the other party to review
and take part in any communications with the applicable agency, and to receive
copies of all such communications from that agency.

B.                  Catalent will notify Client promptly if Catalent receives
any warning letters from or on behalf of a governmental agency directly related
to the Product or systems utilized in Processing the Product including, without
limitation, any Form FDA-483. Catalent will provide Client copies of any written
communication from a governmental agency relating to a Client Product within
three (3) business days of its receipt.

C.                  Catalent will promptly notify Client upon receipt of a
notice from a Regulatory Authority for an inspection of any Facility where the
Processing is being performed due to an issue related to the Product or a system
used in the performance of such services, or, in the event of an unannounced
inspection, Catalent will provide such prior notice as is possible and
permissible. If not prohibited by the Regulatory Authority, Client will have the
right to be present during such audit or inspection and any wrap-up meeting with
such Regulatory Authority as it applies to the Product. If Catalent receives any
request by a Regulatory Authority with respect to the Product, including, but
not limited to, a notice of deficiency or FDA-483 that requires a written
response regarding Client-supplied Materials, project, or protocol, Catalent
will provide a copy to Client of the deficiency notice within forty-eight (48)
hours of Catalent’s receipt of the notice. Catalent will provide Client a draft
of the response prior to the response being submitted to the Regulatory
Authority so as to provide Client with reasonable time to review and comment on
the response, which comments Catalent, in good faith, will consider
incorporating into the response.

9.4               Governmental Inspections and Requests. Catalent shall promptly
advise Client if an authorized agent of any Regulatory Authority notifies
Catalent that it intends to or does visit a Facility or any other site for the
purpose of reviewing the Processing or testing. Upon request, Catalent shall
provide Client with a copy of any report issued by such Regulatory Authority
received by Catalent following such visit, redacted as appropriate to protect
any confidential information of Catalent and Catalent’s other customers. Client
acknowledges that it may not direct the manner in which Catalent fulfills its
obligations to permit inspection by and to communicate with Regulatory
Authorities, but such acknowledgement shall not be construed to vitiate
Catalent’s obligations to Client pursuant to this Agreement. Client shall
reimburse Catalent for all reasonable and documented costs, at a rate of [***]
per hour, associated with inspections by Regulatory Authorities specifically
concerning the Product, such as the pre-approval inspection. Client will not be
required to pay costs to mitigate any deficiencies cited in a Form 483 or
Catalent’s Facility deficiencies. Such documentation will include a description
of the activities and time expended for such inspections.

  16  

 

 

9.5               Client Facility Audits. During the Term, Client’s
Representatives shall be granted access upon at least 10 business days’ prior
notice, at reasonable times during regular business hours, to (A) the portion of
the Facility where Catalent performs Processing, (B) relevant personnel involved
in Processing and (C) Processing records described in Section 9.2, in each case
solely for the purpose of verifying that Catalent is Processing in accordance
with cGMPs, Applicable Laws, the Specifications and the Product master Batch
records. Client may not conduct an audit under this Section more than once
during any 12-month period; provided, that additional inspections may be
conducted by or on behalf of Client as deemed appropriate by Client in the event
there is a material quality or compliance issue concerning Product or its
Processing or to measure remediation following an audit by either Client or a
Regulatory Authority that resulted in a finding of deficiency. Client’s Quality
Assurance Manager will arrange Client audits with Catalent Quality Management.
Audits shall be designed to minimize disruption of operations at the Facility.
Client’s Representatives who are not employees of Client shall be required to
sign Catalent’s standard visitor confidentiality agreement prior to being
allowed access to the Facility. Such Representatives shall comply with the
Facility’s rules and regulations which are made known in advance to Client.
Client shall indemnify and hold harmless Catalent for any action or activity of
such Representatives while on Catalent’s premises.

9.6               Recall. If a Regulatory Authority orders or requires the
recall of any Product supplied hereunder or if either Catalent or Client
believes a recall, field alert, Product withdrawal or field correction
(“Recall”) may be necessary with respect to any Product supplied under this
Agreement, the party receiving the notice from the Regulatory Authority or that
holds such belief shall promptly notify the other party in writing. With respect
to any Recall, Catalent shall provide all necessary cooperation and assistance
to Client.  Client shall provide Catalent with an advance copy of any proposed
submission to a Regulatory Authority in respect of any Recall, and shall
consider in good faith any comments from Catalent.  The cost of any Recall shall
be borne by Client, and Client shall reimburse Catalent for expenses incurred in
connection with any Recall, in each case except to the extent such Recall is
caused by Catalent’s breach of its Processing obligations under this Agreement
or Catalent’s violation of Applicable Laws, then such cost shall be borne by
Catalent in proportion to Catalent’s contribution to the cause of the Recall. 
For purposes hereof, such Catalent cost shall be limited to reasonable, actual
and documented administrative costs incurred by Client for such Recall and if
applicable, replacement of the Product subject to Recall both in accordance with
Article 5. 

9.7               Quality Agreement. Within 6 months after the Effective Date,
and in any event prior to the first Processing of Product hereunder, the parties
shall negotiate in good faith and enter into a quality agreement on Catalent’s
standard template or such other template agreed to by the parties (the “Quality
Agreement”). The Quality Agreement shall in no way determine liability or
financial responsibility of the parties for the responsibilities set forth
therein. In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement with respect to quality-related activities,
including compliance with cGMP, the provisions of the Quality Agreement shall
govern. In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement with respect to any commercial matters,
including allocation of risk, liability and financial responsibility, the
provisions of this Agreement shall govern.

  17  

 

 

ARTICLE 10

CONFIDENTIALITY AND NON-USE

10.1           Definition. As used in this Agreement, the term “Confidential
Information” includes all information furnished by or on behalf of Catalent or
Client, their respective Affiliates or any of its or their respective
Representatives (the “Discloser”), to the other party (the “Recipient”), its
Affiliates or any of its or their respective Representatives, whether furnished
before, on or after the Effective Date and furnished in any form, including
written, verbal, visual, electronic or in any other media or manner and
information acquired by observation or otherwise during any site visit at the
other party’s facility. Confidential Information includes all proprietary
technologies, know-how, trade secrets, discoveries, inventions and any other
intellectual property (whether or not patented), analyses, data, regulatory
submission Information, compilations, business or technical information,
strategies, or plan, samples, and other materials prepared or possessed by
either party, their respective Affiliates, or any of its or their respective
Representatives, containing or based in whole or in part on any information
furnished by the Discloser, its Affiliates or any of its or their respective
Representatives. Confidential Information also includes the existence of this
Agreement and its terms. The manufacturing process parameters which are being
provided to Catalent from Client, the Specifications and data resulting from
performance of this Agreement by Catalent shall be considered Client’s
Confidential Information. Items and information for which ownership has been
allocated to Client under the Development Agreement shall be deemed to be the
Confidential Information of Client under this Agreement.

10.2           Exclusions. Notwithstanding Section 10.1, Confidential
Information does not include information that (A) is or becomes generally
available to the public or within the industry to which such information relates
other than as a result of a breach of this Agreement, (B) is already known by
the Recipient at the time of disclosure as evidenced by the Recipient’s written
records created in the ordinary course of business, (C) becomes available to the
Recipient on a non-confidential basis from a source that is entitled to disclose
it on a non-confidential basis or (D) was or is independently developed by or
for the Recipient without reference to the Confidential Information of the
Discloser as evidenced by the Recipient’s contemporaneously created written
records.

10.3           Mutual Obligation. The Recipient agrees that it will not use the
Discloser’s Confidential Information except in connection with the performance
of its obligations or the exercise of its rights under this Agreement, and will
not disclose, without the prior written consent of the Discloser, Confidential
Information of the Discloser to any third party, except that the Recipient may
disclose the Discloser’s Confidential Information to any of its Affiliates and
its or their respective Representatives and subcontractors for which consent has
been given pursuant to Section 6.3 and who have obligations of confidentiality
and non-use at least as rigorous as those terms herein, in each case, that (A)
need to know such Confidential Information for the purpose of performing under
this Agreement, (B) are advised of the contents of this Article and (C) are
bound to the Recipient by obligations of confidentiality at least as restrictive
as the terms of this Article. Each party shall be responsible for any breach of
this Article by its Affiliates or any of its or their respective Representatives
or any person receiving Confidential Information directly or indirectly from or
through the Recipient.

  18  

 

 

10.4           Permitted Disclosure. The Recipient may disclose the Discloser’s
Confidential Information to the extent required by law or regulation; provided,
that prior to making any such legally required disclosure, the Recipient shall
give the Discloser as much prior notice of the requirement for and contents of
such disclosure as is practicable under the circumstances. Any such disclosure,
however, shall not relieve the Recipient of its obligations contained herein.

10.5           No Implied License. Except as expressly set forth in Section
10.1, the Recipient will obtain no right of any kind or license under any
Confidential Information of the Discloser, including any patent application or
patent, by reason of this Agreement. All Confidential Information will remain
the sole property of the Discloser, subject to Article 11.

10.6           Return of Confidential Information. Upon expiration or
termination of this Agreement, the Recipient will (and will cause its Affiliates
and its and their respective Representatives to) cease its use and, upon written
request, within 30 days either return or destroy (and certify as to such
destruction) all Confidential Information of the Discloser, including any copies
thereof, except for a single copy which may be retained for the sole purpose of
ensuring compliance with its continuing obligations under this Agreement.

10.7           Survival. The obligations of this Article will terminate with
respect to items of Confidential Information upon the entry thereof into general
knowledge in the public domain, other than due to breach of this Agreement by
the Recipient thereof or by a person receiving such Confidential Information
from or through the Recipient, but in no event earlier than five (5) years from
the expiration or earlier termination of this Agreement.

10.8           Reverse Engineering. Unless otherwise consented to by the
Discloser in writing or provided for in a separate agreement between the
parties, the Recipient will not analyze for chemical composition any samples or
materials that are the Confidential Information of Discloser, nor to allow or
cause any such samples or materials that are the Confidential Information of
Discloser to be released to third parties for analysis; provided, however, (i)
this Section 10.8 shall not be construed to prevent Client from testing Product
or items related to Product itself or through third parties, as it sees fit in
its sole and absolute discretion; and (ii) this Section 10.8 shall not be
construed to prevent Catalent from analyzing for chemical composition samples or
materials that are commercially available or from developing or manufacturing
products containing both, or either, Estradiol and Progesterone, including
Generic Products so long as Catalent does not utilize Client’s Confidential
Information to do so.

  19  

 

 

ARTICLE 11

INTELLECTUAL PROPERTY

11.1       The parties hereby acknowledge that it is neither their intention nor
the purpose of this Agreement to engage in inventive steps in the conception,
reduction to practice or development of intellectual property. Nevertheless, in
the event, and to the extent, that intellectual property is conceived, reduced
to practice, developed or otherwise created by or on behalf of either or both of
the parties in connection with this Agreement, the ownership of such
intellectual property shall be subject to the terms and conditions of Sections
7.1 and 7.2 of the Development Agreement, as if such intellectual property was
conceived, reduced to practice or developed pursuant to the Development
Agreement.

11.2       Transfer. Following notice given by Client to Catalent, Catalent will
provide reasonable assistance to effect the timely and orderly transfer of the
Process Know-How, and pertinent books and records (or copies thereof, as the
case may be) pursuant to the Process Know-How Transfer Plan to Client pursuant
to this Section 11.2 and the Process Know-How Transfer Plan whether to establish
a second source during the term of this Agreement or at or about the time of
termination or expiration of this Agreement. Catalent shall only be obligated to
use its commercially reasonable efforts in the implementation of the Process
Know-How Transfer Plan, and in no case shall Catalent personnel visit the site
of Client or any third party manufacturer of softgels, as the case may be. For
the avoidance of doubt, the foregoing prohibition shall not be construed as a
basis for Catalent refusing to assist in the transfer of analytical methods to
an independent laboratory, including a visit by Catalent personnel to such site
to assist in method transfer, if, and only as, reasonably necessary, and at
Client’s cost and expense.

11.3       Books and Records. Where any document, or books and records contain
Process Know-How together with other information of Catalent, its Affiliates or
their respective subcontractors, or other Catalent customers, Catalent shall
only be required to provide to Client a copy of that portion of that document or
books and records that discloses the Process Know-How that pertains to the
Product. When transferred to Client, such copies will be the property of Client.
Catalent may retain the original books and records and any documents required by
Applicable Laws to be retained by Catalent, which disclose the Process Know-How.
After completion of performance of the Process Know-How Transfer Plan, before
destroying any documents, or books and records which contain material
disclosures of Process Know-How that have not been previously been provided to
Client (whether in the same form or some other form), Catalent will notify
Client of such intended destruction and provide Client with thirty (30) days to
notify Catalent in writing whether Client wishes to obtain the same to the
extent it is entitled to under this Agreement, in which case Catalent will
deliver the requested document or books and records (or copies of all or a
portion thereof, as the case may be) to Client at Client’s sole cost and
expense.

  20  

 

 

11.4       Client Marks. Catalent will not use Client’s Marks without prior
written authorization from Client. The Marks are, and will remain, Client’s sole
and exclusive property, and Catalent has not acquired, and will not acquire (by
operation of law, this Agreement, or otherwise), any right, title, or interest
in any of Client’s Marks other than as explicitly provided in writing by Client.
Any and all goodwill and rights that arise under trademark and copyright law,
and all other intellectual property rights that arise in favor of Client’s Marks
as a result of this Agreement or otherwise, will inure to the sole and exclusive
benefit of Client. Subject to the next sentence, during the Term of this
Agreement, Catalent will not attack, dispute, or challenge Client’s right,
title, and interest in and to Client’s Marks or assist others in so doing.
Catalent reserves the right to attack, dispute, or challenge Client’s right,
title, and interest in and/or to Client’s Marks or assist others in so doing, if
Catalent believes in good faith that Client’s Mark infringes a Mark owned by or
licensed to Catalent or one of its Affiliates.

11.5       Analytical Methods. Catalent, in the development of analytical
methods for a Generic Product, whether on its own behalf or on behalf of a third
party, shall not use the services of any person, whether an employee or
contractors, in the development of such methods, who either (i) provided
analytical method development services on behalf of Catalent under this
Agreement or the Development Agreement, or (ii) has such intimate knowledge of
the Client’s analytical methods or the manner in which such methods were
developed that such persons participation in the development of the analytical
method for a Generic Product could reasonably be determined to materially
accelerate the development of such methods for the Generic Product.  “Generic
Product” shall mean [***].

ARTICLE 12

REPRESENTATIONS AND WARRANTIES AND COMPLIANCE

12.1           Catalent. Catalent represents, warrants and undertakes to Client
that:

A.                 at the time of delivery by Catalent as provided in Section
6.1, Product shall have been Processed in accordance with this Agreement and
with Applicable Laws and in conformance with the Specifications and shall not be
adulterated, misbranded or mislabeled within the meaning of Applicable Laws;
provided, that Catalent shall not be liable for defects attributable to
Client-supplied Materials (including artwork, advertising and labeling);

B.                  all personnel, employees, and agents of Catalent and its
Affiliates and their respective subcontractors who perform services, are and
will continue to be qualified and to have sufficient technical expertise to
perform Catalent’s obligations under this Agreement;

  21  

 

 

C.                  Catalent has the full power and authority to execute and
deliver this Agreement and perform its covenants, duties, and obligations
described in this Agreement, and once executed, this Agreement will be a valid,
legal, and binding obligation upon Catalent;

D.                 Catalent is not now, nor will it be, a party to any agreement
which would prevent Catalent from fulfilling its obligations under this
Agreement, and that during the Term of this Agreement will not enter into any
agreement with any other party that would in any way prevent Catalent from
performing its obligations under this Agreement;

E.                  Catalent will maintain all records and reports as required
under this Agreement, and as required to comply with Applicable Laws.

F.                   Catalent will not in the performance of its obligations
under this Agreement use the services of any person debarred or suspended (or
subject to debarment or suspension) under 21 U.S.C. §335(a) or (b) or otherwise
disqualified by Applicable Law;

G.                 (i) Catalent is not nor has it ever been, and (ii) Catalent
has not used, and will not use, the services of any person excluded, debarred,
suspended, or otherwise ineligible to participate in the Federal health care
programs or in Federal procurement or non-procurement programs, and has not
used, and will not use, the services of any person listed on the HHS/OIG List of
Excluded Individuals/Entities (http://www.oig.hhs.gov), the GSA’s List of
Parties Excluded from Federal Programs (http://www.epls.gov), or the FDA
Debarment List (http://www.fda.gov/ora/compliance_ref/debar/default.htm), as
amended or replaced from time to time, in connection with any of the services
performed under this Agreement. Catalent further certifies that it, and any
other person or entity used by Catalent in performing any of the services under
this Agreement, has not been convicted of a criminal offense that falls within
the ambit of 42 U.S.C. §1320a-7(a). Catalent agrees to notify Client promptly in
the event Catalent, or any person used by Catalent in connection with this
Agreement, ever becomes excluded, debarred, suspended, or otherwise ineligible
to participate in Federal health care programs or in Federal procurement or
non-procurement programs. This certification applies to Catalent and its
respective officers, agents, and employees as well as subcontractors performing
on behalf of Catalent under this Agreement;

H.                 Catalent has all necessary authority to use the Catalent
technology utilized with the Product and as contemplated by this Agreement;
there are no patents owned by others related to the Catalent IP utilized with
the Product that would be infringed or misused by Catalent’s performance of the
Agreement; and, to its knowledge, no trade secrets or other proprietary rights
of others related to the Catalent IP utilized with the Product that would be
infringed or misused by Catalent’s performance of this Agreement;

I.                     Catalent will not release any Batch of Product if the
required certificates of conformance indicate that Product does not comply with
the Specifications; and

  22  

 

 

J.                    no transactions or dealings under this Agreement shall be
conducted with or for an individual or entity that is designated as the target
of any sanctions, restrictions or embargoes administered by the United Nations,
European Union, United Kingdom, or the United States. 

12.2           Client. Client represents, warrants and undertakes to Catalent
that:

A.                 all Client-supplied Materials shall have been produced in
accordance with Applicable Laws, shall comply with all applicable
specifications, including the Specifications, shall not be adulterated,
misbranded or mislabeled within the meaning of Applicable Laws, and shall have
been provided in accordance with the terms and conditions of this Agreement;

B.                  the content of all artwork provided to Catalent shall comply
with all Applicable Laws;

C.                  all Product delivered to Client by Catalent shall be held,
used and disposed of by or on behalf of the Client in accordance with all
Applicable Laws, and Client will otherwise comply with all laws, rules,
regulations and guidelines applicable to Client’s performance under this
Agreement;

D.                 Client will not release any Batch of Product if the required
certificates of conformance indicate that Product does not comply with the
Specifications or if Client does not hold all necessary Regulatory Approvals to
market and sell the Product;

E.                  Client has all necessary authority to use and to permit
Catalent to use pursuant to this Agreement all intellectual property related to
Product or Client-supplied Materials (including artwork), and the Processing by
Catalent of the foregoing, including any copyrights, trademarks, trade secrets,
patents, inventions and developments; to Client’s knowledge there are no patents
owned by others related to the Client IP utilized with the Product that would be
infringed or misused by Client’s performance of the Agreement; and, to its
knowledge, no trade secrets or other proprietary rights of others related to the
Client IP utilized with the Product that would be infringed or misused by
Client’s performance of this Agreement;

F.                   To Client’s knowledge the services to be performed by
Catalent under this Agreement will not violate or infringe upon any trademark,
tradename, copyright, patent, trade secret, or other intellectual property or
other right held by any person or entity; provided that Client makes no
representation with respect to the Catalent IP;

G.                 Client has all authorizations and permits required to deliver
API (or have delivered) to Catalent’s Facility.

H.                 Client has the full power and authority to execute and
deliver this Agreement and perform its covenants, duties, and obligations
described in this Agreement, and once executed, this Agreement will be a valid,
legal, and binding obligation upon Client; and I.                     no
transactions or dealings under this Agreement shall be conducted with or for an
individual or entity that is designated as the target of any sanctions,
restrictions or embargoes administered by the United Nations, European Union,
United Kingdom, or the United States. 

  23  

 

 

12.3           Limitations. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY EACH
PARTY TO THE OTHER PARTY, AND NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS,
WARRANTIES OR GUARANTEES OF ANY KIND WHATSOEVER, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.

12.4 Compliance with Anti-Corruption Laws.

 

Each party agrees that, in the performance of its obligations under this
Agreement, it will not: (i) provide or promise to provide, directly or
indirectly, any unlawful contribution, gift, entertainment, or other unlawful
payment to any foreign or domestic government employee relating to political
activity; (ii) take any action, directly or indirectly, that violates Foreign
Corrupt Practices Act (“FCPA”), or any other applicable anti-corruption law of
any foreign jurisdiction, including, without limitation, “use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay, or authorization of the payment of any money,
or offer, gift, promise to give, or authorization of the giving of anything of
value” to any “foreign official” (as is defined in the FCPA), any foreign
political party or official thereof, or any candidate for foreign political
office, to influence their acts or decisions in their official capacity, to
induce them to do or omit from doing any act in violation of their lawful duty,
or to secure any improper advantage in order to assist in obtaining business, or
retaining business, or directing business to any person; and (iii) make or
propose to make any bribe, payoff, influence payment, kickback, unlawful rebate,
or other similar unlawful payment of any nature, including to healthcare
providers or those employed by any governmental institutions.

 

ARTICLE 13

INDEMNIFICATION

13.1           Indemnification by Catalent. Catalent shall indemnify, defend and
hold harmless Client, its Affiliates, and their respective shareholders,
directors, officers and employees (“Client Indemnitees”) from and against any
and all suits, claims, losses, demands, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and reasonable investigative costs) in
connection with any suit, demand or action brought by any third party (“Losses”)
directly or indirectly arising out of or resulting from (a) any breach of its
representations, warranties or obligations set forth in this Agreement; (b) any
negligence or willful misconduct by Catalent, its Affiliates, subcontractors,
employees or agents; (c) any misrepresentation made by Catalent in this
Agreement; (d) a violation of, or non-compliance with any Applicable Law by
Catalent, its Affiliates, subcontractors, employees or agents in the performance
of this Agreement; or (e) the infringement or alleged infringement of any trade
secrets, copyrights, trademarks, trade names, or other proprietary or
contractual rights of any third party arising from Catalent’s performance of
services under this Agreement (except to the extent arising from the making or
using of Client-supplied Materials, Client Confidential Information, or API), in
each case of clauses (a) through (e) above, except to the extent that Client is
obligated to indemnify any of the Catalent Indemnitees pursuant to Section 13.2
for such events.

  24  

 

 

13.2           Indemnification by Client. Client shall indemnify, defend and
hold harmless Catalent, its Affiliates, and their respective shareholders,
directors, officers and employees (“Catalent Indemnitees”) from and against any
and all Losses directly or indirectly arising out of or resulting from (a) any
manufacture (other than due to negligence by or on behalf of Catalent),
packaging (other than due to negligence by or on behalf of Catalent), promotion,
distribution, sale or use of or exposure to the Product or Client-supplied
Materials, including API and including product liability or strict liability,
other than claims by Catalent employees arising from their handling of
Client-supplied Materials in performing the services under this Agreement;
provided, however, Client delivered to Catalent all known material information
regarding such risks of handling or such information was otherwise in the public
domain; (b) any negligence or willful misconduct of Client, its Affiliates,
subcontractors, employees or agents, (c) any breach of its representations,
warranties or obligations set forth in this Agreement; (d) the content of
Client’s instructions to the extent they are followed by Catalent and violate
Applicable Laws; (e) the conduct of any clinical trials utilizing Product or
API; (f) Client’s exercise of control over the Processing, to the extent that
Client’s instructions or directions violate Applicable Laws, (g) any actual or
alleged infringement or violation of any third party patent, trade secret,
copyright, trademark or other proprietary right by the use, as authorized, of
intellectual property or other information provided by Client to Catalent,
including Client-supplied Material; in each case of clauses (a) through (g)
above, except to the extent that Catalent is obligated to indemnify any of the
Client Indemnitees pursuant to Section 13.1 for such events.

13.3           Indemnification Procedures. All indemnification obligations in
this Agreement are conditioned upon the indemnified party (a) promptly notifying
the indemnifying party of any claim or liability of which the indemnified party
becomes aware (including a copy of any related complaint, summons, notice or
other instrument); provided, that failure to provide such notice within a
reasonable period of time shall not relieve the indemnifying party of any of its
obligations hereunder except to the extent the indemnifying party is prejudiced
by such failure, (b) allowing the indemnifying party to conduct and control the
defense of any such claim or liability and any related settlement negotiations
(at the indemnifying party’s expense), (C) cooperating with the indemnifying
party in the defense of any such claim or liability and any related settlement
negotiations (at the indemnifying party’s expense) and (D) not compromising or
settling any claim or liability without prior written consent of the
indemnifying party.

ARTICLE 14

LIMITATIONS OF LIABILITY

14.1           CATALENT’S LIABILITY UNDER THIS AGREEMENT FOR ANY AND ALL CLAIMS
FOR LOST, DAMAGED OR DESTROYED CLIENT-SUPPLIED MATERIALS, WHETHER OR NOT SUCH
CLIENT SUPPLIED MATERIALS ARE USED IN THE SERVICES OR INCORPORATED INTO PRODUCT,
CAUSED BY CATALENT’S NEGLIGENCE OR BREACH SHALL NOT EXCEED [***] PER INCIDENT.

  25  

 

 

14.2           CATALENT’S TOTAL LIABILITY UNDER THIS AGREEMENT SHALL IN NO EVENT
EXCEED THE TOTAL FEES PAID BY CLIENT TO CATALENT OR INVOICED BY CATALENT UNDER
THIS AGREEMENT DURING THE TWELVE (12) MONTHS PRECEDING RELEASE OF THE BATCH OR
SERVICES GIVING RISE TO THE CLAIM. DURING THE FIRST CONTRACT YEAR, SUCH
LIMITATION SHALL BE THE GREATER OF (I) TOTAL FEES PAID BY CLIENT TO CATALENT OR
INVOICED BY CATALENT FROM THE COMMENCEMENT DATE, OR (II) [***]. THE FOREGOING
LIMITATION SHALL NOT BE DEEMED TO LIMIT CATALENT’S LIABILITY UNDER SECTION 13.1
(INDEMNIFICATION) WITH RESPECT TO AMOUNTS PAID BY CLIENT TO THIRD PARTIES FOR
BODILY INJURY.

14.3           NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUES,
PROFITS OR DATA ARISING OUT OF PERFORMANCE UNDER THIS AGREEMENT, WHETHER IN
CONTRACT OR IN TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

ARTICLE 15

INSURANCE

15.1       Each of Catalent and Client shall, at its own cost and expense,
obtain and maintain in full force and effect during the Term the following: (A)
Commercial General Liability Insurance with a per-occurrence limit of not less
than $[***]; (B) Products and Completed Operations Liability Insurance with a
per-occurrence limit of not less than $[***]; (C) Workers’ Compensation
Insurance with statutory limits and Employers Liability Insurance with limits of
not less than $[***] per accident; and (D) All Risk Property Insurance,
including transit coverage, in an amount equal to the full replacement value of
its property while in, or in transit to, a Catalent facility as required under
this Agreement. Each party may self-insure all or any portion of the required
insurance as long as, together with its Affiliates, its US GAAP net worth is
greater than $[***] million or its annual EBITDA (earnings before interest,
taxes, depreciation and amortization) is greater than $[***] million. If any of
the required policies of insurance are written on a claims made basis, such
policies shall be maintained throughout the Term and for a period of at least
[***] years thereafter. Each required insurance policy, other than
self-insurance, shall be obtained from an insurance carrier with an A.M. Best
rating of at least A- VII. To secure the performance of its obligations under
this Agreement, Client will at all times during the Term of this Agreement,
maintain commercial general liability insurance providing coverage of no less
than $[***] per occurrence, professional liability insurance providing coverage
of no less than $[***] per occurrence, errors and omissions insurance providing
coverage of no less than $[***] per occurrence and Workers’ Compensation
Insurance with statutory amounts and Employers Liability Insurance with limits
of not less than $[***] per accident; and Auto Liability insurance for owned,
hired and non-owned vehicles in a minimum amount of $[***] combined single
limit. If requested by the other party, the party will furnish certificates of
insurance evidencing such coverages or the original of the insurance policies.
No such policies required hereunder will be cancelable or subject to reduction
of coverage or other modification except after [***] days’ prior written notice
to the other party.

  26  

 

 

ARTICLE 16

TERM AND TERMINATION

16.1           Term. This Agreement shall commence on the Effective Date and
shall continue until the end of the seventh Contract Year, unless earlier
terminated in accordance with Section 16.2 (as may be extended in accordance
with this Section, the “Term”). The Term shall automatically be extended for
successive 2-year periods unless and until one party gives the other party at
least 12 months’ prior written notice of its desire to terminate as of the end
of the then-current Term.

16.2           Termination. This Agreement may be terminated immediately without
further action:

A.                 by either party if the other party files a petition in
bankruptcy, or enters into an agreement with its creditors, or applies for or
consents to the appointment of a receiver, administrative receiver, trustee or
administrator, or makes an assignment for the benefit of creditors, or suffers
or permits the entry of any order adjudicating it to be bankrupt or insolvent
and such order is not discharged within 30 days, or takes any equivalent or
similar action in consequence of debt in any jurisdiction; or

B.                  by either party if the other party materially breaches any
of the provisions of this Agreement and such breach is not cured within 60 days
after the giving of written notice requiring the breach to be remedied;
provided, that in the case of a failure of Client to make payments in accordance
with the terms of this Agreement, Catalent may terminate this Agreement if such
payment breach is not cured within 30 days of receipt of notice of non-payment
from Catalent.

C.                  By Client upon one hundred eighty (180) days prior written
notice to Catalent in the event Client ceases pursuit of Regulatory Approval
for, or to offer for sale or to sell, Product, due to material regulatory,
patient health, or intellectual property issues.

16.3           Effect of Termination. Expiration or termination of this
Agreement shall be without prejudice to any rights or obligations that accrued
to the benefit of either party prior to such expiration or termination. In the
event of a termination of this Agreement:

A.                 Catalent shall promptly return to Client, at Client’s expense
and direction, any remaining inventory of Product or Client-supplied Materials;
provided, that all outstanding invoices have been paid in full;

  27  

 

 

B.                  Client shall pay Catalent all invoiced amounts outstanding
hereunder, plus, upon receipt of invoice therefor, for any (i) Product that has
been shipped pursuant to Purchase Orders but not yet invoiced, (ii) Product
Processed pursuant to Purchase Orders that has been completed but not yet
shipped, and (iii) in the event that this Agreement is terminated for any reason
other than by Client pursuant to Section 16.2(A) or (B), or by Catalent pursuant
to Section 16.2(C), all Product in process of being Processed pursuant to
Purchase Orders (or, alternatively, Client may instruct Catalent to complete
such work in process, and the resulting completed Product shall be governed by
clause (ii)); and

C.                  in the event that this Agreement is terminated for any
reason other than by Client pursuant to Section 16.2(A) or (B), or by Catalent
pursuant to Section 16.2(C), Client shall pay Catalent for all costs and
expenses incurred, and all noncancellable commitments made, in connection with
Catalent’s performance of this Agreement, so long as such costs, expenses or
commitments were made by Catalent consistent with Client’s most recent Firm
Commitment and the vendor’s minimum purchase obligations.

16.4           Survival. The rights and obligations of the parties shall
continue under Articles 11 (Intellectual Property), 13 (Indemnification), 14
(Limitations of Liability), 17 (Notice), 18 (Miscellaneous); under Articles 10
(Confidentiality and Non-Use) and 15 (Insurance), in each case to the extent
expressly stated therein; and under Sections 7.3 (Payment Terms), 7.5 (Taxes),
7.6 (Client and Third Party Expenses), 9.1 (Recordkeeping), 9.6 (Recall), 12.3
(Limitations on Warranties), 16.3 (Effect of Termination) and 16.4 (Survival),
in each case in accordance with their respective terms if applicable,
notwithstanding expiration or termination of this Agreement.

ARTICLE 17

NOTICE

All notices and other communications hereunder shall be in writing and shall be
deemed given: (A) when delivered personally or by hand; (B) when delivered by
facsimile transmission (receipt verified); (C) when received or refused, if sent
by registered or certified mail (return receipt requested), postage prepaid; or
(D) when delivered, if sent by express courier service; in each case to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof):

 

  28  

 

 

To Client: TherapeuticsMD, Inc.   6800 Broken Sound Parkway NW, Third Floor  
Boca Raton, Florida 33487   Attn:  President     With a copy to: Chief Legal
Counsel at the above address     To Catalent: Catalent Pharma Solutions, LLC  
2725 Scherer Drive N.   St. Petersburg, FL 33716   Attn: President, Softgel    
With a copy to: Catalent Pharma Solutions   14 Schoolhouse Road   Somerset,
NJ  08873   Attn: General Counsel (Legal Department)   Facsimile: +1 (732)
537-6491

 

ARTICLE 18

MISCELLANEOUS

18.1           Entire Agreement; Amendments. This Agreement, together with the
Quality Agreement, constitutes the entire understanding between the parties, and
supersedes any contracts, agreements or understandings (oral or written) of the
parties, with respect to the subject matter hereof. For the avoidance of doubt,
this Agreement does not supersede any existing generally applicable
confidentiality agreement between the parties as it relates to time periods
prior to the date hereof or to business dealings not covered by this Agreement.
No term of this Agreement may be amended except upon written agreement of both
parties, unless otherwise expressly provided in this Agreement.

18.2           Captions; Certain Conventions. The captions in this Agreement are
for convenience only and are not to be interpreted or construed as a substantive
part of this Agreement. Unless otherwise expressly provided herein or the
context of this Agreement otherwise requires, (A) words of any gender include
each other gender, (B) words such as “herein”, “hereof”, and “hereunder” refer
to this Agreement as a whole and not merely to the particular provision in which
such words appear, (C) words using the singular shall include the plural, and
vice versa, (D) the words “include(s)” and “including” shall be deemed to be
followed by the phrase “but not limited to”, “without limitation” or words of
similar import, (E) the word “or” shall be deemed to include the word “and”
(e.g., “and/or”) and (F) references to “Article,” “Section,” “subsection,”
“clause” or other subdivision, or to an Attachment or other appendix, without
reference to a document are to the specified provision or Attachment of this
Agreement. This Agreement shall be construed as if it were drafted jointly by
the parties.

  29  

 

 

18.3           Further Assurances. The parties agree to execute, acknowledge and
deliver such further instruments and to take all such other incidental acts as
may be reasonably necessary or appropriate to carry out the purpose and intent
of this Agreement.

18.4           No Waiver. Failure by either party to insist upon strict
compliance with any term of this Agreement in any one or more instances will not
be deemed to be a waiver of its rights to insist upon such strict compliance
with respect to any subsequent failure.

18.5           Severability. If any term of this Agreement is declared invalid
or unenforceable by a court or other body of competent jurisdiction, the
remaining terms of this Agreement will continue in full force and effect.

18.6           Independent Contractors. The relationship of the parties is that
of independent contractors, and neither party will incur any debts or make any
commitments for the other party except to the extent expressly provided in this
Agreement. Nothing in this Agreement is intended to create or will be construed
as creating between the parties the relationship of joint ventures, co-partners,
employer/employee or principal and agent. Neither party shall have any
responsibility for the hiring, termination or compensation of the other party’s
employees or contractors or for any employee benefits of any such employee or
contractor.

18.7           Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties, their successors and permitted assigns.
Neither party may assign this Agreement, in whole or in part, without the prior
written consent of the other party, except that either party may, without the
other party’s consent (but subject to prior written notice), assign this
Agreement in its entirety to an Affiliate or to a successor to substantially all
of the business or assets of the assigning party or the assigning party’s
business unit responsible for performance under this Agreement.

18.8           No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person or entity other than the parties named herein
and their respective successors and permitted assigns.

18.9           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware, USA, excluding its conflicts of law
provisions. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.

18.10       Dispute Resolution. Any dispute that arises between the parties in
connection with this Agreement shall first be presented to the senior executives
of the parties for consideration and resolution. If such executives cannot reach
a resolution of the dispute within a reasonable time, then the parties may seek
remedies in a court of law.

18.11       Prevailing Party. In any dispute resolution proceeding between the
parties in connection with this Agreement, the prevailing party may be entitled
to recover its reasonable attorney’s fees and costs in such proceeding from the
other party.

  30  

 

 

18.12       Publicity. Neither party will make any press release or other public
disclosure regarding this Agreement or the transactions contemplated hereby
without the other party’s express prior written consent, except as required
under Applicable Laws, by any governmental agency or by the rules of any stock
exchange on which the securities of the disclosing party are listed, in which
case the party required to make the press release or public disclosure shall use
commercially reasonable efforts to obtain the approval of the other party as to
the form, nature and extent of the press release or public disclosure prior to
issuing the press release or making the public disclosure.

18.13       Right to Dispose and Settle. If Catalent requests in writing from
Client direction with respect to disposal of any inventories of Product,
Client-supplied Materials, equipment, samples or other items belonging to Client
and is unable to obtain a response from Client within a reasonable time period
after making reasonable efforts to do so, Catalent shall be entitled in its sole
discretion to (A) dispose of all such items and (B) set-off any and all amounts
due to Catalent or any of its Affiliates from Client against any credits Client
may hold with Catalent or any of its Affiliates.

18.14       Force Majeure. Except as to payments required under this Agreement,
neither party shall be liable in damages for, nor shall this Agreement be
terminable or cancelable by reason of, any delay or default in such party’s
performance hereunder if such default or delay is caused by events beyond such
party’s reasonable control, including acts of God, law or regulation or other
action or failure to act of any government or agency thereof, war or
insurrection, civil commotion, destruction of production facilities or materials
by earthquake, fire, flood or weather, labor disturbances, epidemic or failure
of suppliers, vendors, public utilities or common carriers; provided, that the
party seeking relief under this Section shall immediately notify the other party
of such cause(s) beyond such party’s reasonable control. The party that may
invoke this Section shall use commercially reasonable efforts to reinstate its
ongoing obligations to the other party as soon as practicable. If the cause(s)
shall continue unabated for 180 days, then both parties shall meet to discuss
and negotiate in good faith what modifications to this Agreement should result
from such cause(s).

18.15       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any photocopy, facsimile or
electronic reproduction of the executed Agreement shall constitute an original.

[Signature page follows]

 

  31  

 

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
Representatives to execute this Agreement effective as of the Effective Date.

CATALENT PHARMA SOLUTIONS, LLC   THERAPEUTICSMD, INC.       By: /s/ Aris
Gennadios     By: /s/ Robert Finizio   Name: Aris Gennadios, Ph.D.   Name: Name:
Robert Finizio Title: President Softgel Technologies   Title: Title: CEO

 

 

Signature Page to Softgel Commercial Supply Agreement

 

  32  

 

 

ATTACHMENT A

 

SPECIFICATIONS

 

 

I.        Client-supplied Materials (and associated specifications)

 

• API

o Estradiol

 

Test Acceptance Criteria Analytical Method Appearance [***] [***] Identification
A (IR) [***] [***] Identification B (UV) [***] [***] Melting range [***] [***]
Specific rotation [***] [***] Water [***] [***]

Assay (HPLC)

 

[***] [***]

Microbial limits

Total aerobic microbial count (TAMC):

[***] [***] Total combined yeasts and mold count (TYMC): [***] Escherichia in 1
g [***]

 

 

 

 

Related substances (HPLC):

 

Estrone (Ph.Eur.A)

[***] [***] 17α-estradiol (Ph.Eur.B) [***] Δ9(11)-estradiol (Ph.Eur.D) [***]
4-Cl-estradiol [***] Individual unspecified impurity [***] Total impurities
[***]

Residual Solvents (GC):

 

[***]

[***] [***]1 [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***]

 

Particle size by laser diffraction

 

[***] [***]2

1 [***]

2 [***]

[***]        

HPLC = high performance liquid chromatography

UV = ultraviolet

IR = infrared

GC = gas chromatograph

Ph. Eur. or EP = European Pharmacopeia

USP = United States Pharmacopeia

cfu = colony forming unit

ppm = parts per million

 

 

 

 

o Progesterone

 

Heavy Metals [***] [***] Assay of Progesterone-HPLC [***] [***] Related
Substances HPLC [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] Residual Solvents [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***]          

 

 

 

Palladium [***] [***]

 

USP = United States Pharmacopeia, EP = European Pharmacopoeia
RS = reference standard, CSR = current reference substance
NLT = not less than; NMT = not more than
HPLC = high performance liquid chromatography; GC = gas cinematograph; TLC =
thin layer chromatography
ICP-MS = inductively coupled plasma mass spectrometry
ppm = parts per million
DMF = drug master file

 

II.       Product Specifications

 

Progesterone 100 mg/Estradiol 0.5mg Test Method Limit Appearance [***] [***]
Assay Estradiol (LC = 0.5mg/capsule
(Tested at Lancaster Labs) [***] [***] Assay Progesterone (LC= 100mg/capsule
(Tested at Lancaster Labs) [***] [***] Estradiol Related Compounds/Degradants
(Tested at Lancaster Labs [***] [***] [***] [***] [***] Progesterone Related
Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***] Estradiol Dissolution (Tested al
KTP) [***] [***] [***]

 

 

 

 

Progesterone Dissolution [***] [***] [***] Water Content to Fill [***] [***]
Total Aerobic Microbial Count [***] [***] Total Combined Yeasts and Molds [***]
[***] E. coli [***] [***] Salmonella [***] [***] S.aureus [***] [***]

 

 

Progesterone 50mg/Estradiol 0.5mg Test Method Limits Appearance [***] [***]
Assay Estradiol (LC=0.5mg/capsule)
(Tested at Lancaster Labs) [***] [***] Assay Progesterone (LC=50mg/capsule)
(Tested at Lancaster Labs) [***] [***] Estradiol Related Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***] [***] [***] Progesterone Related
Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***]

 

 

 

 

Estradiol Dissolution (Tested at RTP) [***] [***] [***] Progesterone Dissolution
[***] [***] [***] Water Content to Fill [***] [***] Total Aerobic Microbial
Count [***] [***] Total Combined Yeasts and Molds [***] [***] E. coli [***]
[***] Salmonella [***] [***] S. aureus [***] [***]

 

 

Progesterone 50mg/Estradiol 0.25mg Test Method Limits Appearance [***] [***]
Assay Estradiol (LC=0.25mg/capsule)
(Tested at Lancaster Labs) [***] [***] Assay Progesterone (LC=50mg/capsule)
Tested at Lancaster Labs) [***] [***] Estradiol Related Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***] [***] [***]

 

 

 

 

Progesterone Related Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***] Estradiol Dissolution (Tested at
RTP) [***] [***] [***] Progesterone Dissolution [***] [***] [***] Water Content
to Fill [***] [***] Total Aerobic Microbial Count [***] [***] Total Combined
Yeasts and Molds [***] [***] E. coli [***] [***] Salmonella [***] [***] S.
aureus [***] [***]

 

 

 

Progesterone 100mg/Estradiol 1.0mg Test Method Limits Appearance [***] [***]
Assay Estradiol (LC=1.0mg/capsule)
(Tested at Lancaster Labs) [***] [***] Assay Progesterone (LC=100mg/capsule)
(Tested at Lancaster Labs) [***] [***]

  

 

 

 

Estradiol Related Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***] [***] [***] Progesterone Related
Compounds/Degradants
(Tested at Lancaster Labs) [***] [***] [***] Estradiol Dissolution (Tested at
RTP) [***] [***] [***] Progesterone Dissolution [***] [***] [***] Water Content
to Fill [***] [***] Total Aerobic Microbial Count [***] [***] Total Combined
Yeasts and Molds [***] [***] E. coli [***] [***] Salmonella [***] [***] S.
aureus [***] [***]

 

 

 

 

 

 

 

ATTACHMENT B

 

 

UNIT PRICING, FEES AND MINIMUM REQUIREMENT

 

Product Unit Strength Product Size Batch Size Initial Unit* Price for Total
Softgels Shipped in Calendar Year [***] [***] For Incremental Volume over [***]
For Incremental Volume over [***] 100mg Progesterone + 1mg Estradiol [***] oval
[***] $[***] $[***] $[***] $[***] 100mg Progesterone + 0.5mg Estradiol [***]
oval [***] $[***] $[***] $[***] $[***] 50mg Progesterone + 0.5mg Estradiol [***]
oval [***] $[***] $[***] $[***] $[***] 50mg Progesterone + 0.25mg Estradiol
[***] oval [***] $[***] $[***] $[***] $[***] 50mg Progesterone + 0.5mg Estradiol
[***] oval [***] $[***] $[***] $[***] $[***] 50mg Progesterone + 0.25mg
Estradiol [***] oval [***] $[***] $[***] $[***] $[***]

 

* One unit is [***] softgel capsules. Prices include full API release testing,
cost of Processed softgels, Product full release testing and bulk packaging.
Prices do not include cost of API, tooling or other Product-specific capital
items, artwork, shipping, insurance or duty. Prices also do not include any
testing, retesting or testing supplies other than as expressly set forth in the
Specifications. Prices are based on certain assumptions as to manufacturing
processes, storage conditions, etc. Accordingly, prices are subject to
adjustment in the event any such assumptions are subject to revision in
connection with the validation of the Product. The foregoing prices are for the
United States only. Prices will be adjusted for the Processing of Product for
use in other jurisdictions based upon actual differences in cost resulting from
the intended use of Product in countries other than the United States.

 

 

 

 

 

MINIMUM REQUIREMENT Contract Year Product Minimum Requirement* [***] Across all
four strengths [***] Softgels [***] Across all four strengths [***] Softgels
[***] Across all four strengths [***] Softgels [***] Across all four strengths
[***] Softgels [***] Across all four strengths [***] Softgels [***] Across all
four strengths [***] Softgels

 

* Softgels shipped per Contract Year qualify towards the Minimum Requirement.

 

 

ADDITIONAL FEES Type of Fee Amount Payable Product Maintenance Fee $[***] for
the first strength; $[***] for each additional strength

[***]

 

 

Hormone Suite Occupancy Fee Waived based on minimum volume guarantees N/A

 

 

 

 

 

 

 